

116 S3335 IS: To require the Secretary of the Army to convey certain Federal property in the State of Ohio to the Friends of Barker House.
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3335IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of the Army to convey certain Federal property in the State of Ohio to the Friends of Barker House.1.Judge Joseph Barker, Jr., House, Ohio(a)DefinitionsIn this section:(1)CountyThe term County means Washington County in the State of Ohio.(2)Non-Federal entityThe term non-Federal entity means the Friends of Joseph Barker, Jr., House, a nonprofit organization in the State of Ohio.(3)SecretaryThe term Secretary means the Secretary of the Army.(b)Conveyances(1)In generalSubject to subsection (d), the Secretary shall convey to the non-Federal entity, by quitclaim deed and without monetary consideration, all right, title, and interest of the United States in and to the real property described in subsection (c)(1). (2)EasementSubject to subsection (d), the Secretary shall provide to the non-Federal entity an easement over the property described in subsection (c)(2).(c)Descriptions of property(1)In generalThe real property referred to in subsection (b)(1) is the following (as in existence on the date of enactment of this Act):(A)Judge Joseph Barker, Jr., HouseA certain tract of land situate in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described, as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America parallel to and approximately 10’ easterly of the toe of the existing dredge disposal berm, Southeasterly approximately 326 feet to a point prior to the current Corps of Engineers access to the dredging spoil area; thence, Northeasterly approximately 480 feet paralleling the top of the slope to the riverbank side of the house and approximately 25’ northerly therefrom; thence, Northwest approximately 302 feet to a point in the Southern Right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, Southwesterly approximately 485 feet to the point of beginning, containing 3.51 acres, more or less.(B)Road tractA certain tract of land situate in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described, as follows: Beginning at a point located on the southern right-of-way line of Ohio Route 7, a new corner to the land now or formerly owned by the United States of America; thence, leaving the right-of-way of said Route 7 and severing the land of said United States of America and with the House Parcel Southeasterly 25 feet; thence, Northeast, running parallel to said Route 7 right-of-way, approximately 994 feet to a point of deflection; thence northeasterly 368 feet to a point beyond the existing fence corner; thence, east 140 feet to the edge of the existing Willow Island access road; thence with said access road, Northwesterly approximately 62 feet to a point in the Southern Right-of-way of Ohio Route 7; thence with the right-of-way of said Route 7, Southwesterly approximately 1491 feet to the point of beginning, containing 1 acre, more or less.(2)EasementA certain tract of land situate in the State of Ohio, Washington County, on the Ohio River, and being particularly bounded and described, as follows: Beginning at a point at the intersection of the southern right-of-way of Ohio Route 7 and the northeast side of the existing Willow Island access road, a new corner to the land now or formerly owned by the United States of America; thence, southwest, running with said Route 7 right-of-way, approximately 30 feet to a point on the southwest side of the existing access road, and corner to the road tract; thence with said access road and the line of the road parcel, Southeasterly approximately 62 feet to a point; thence leaving the road parcel and crossing the existing access road Northeasterly approximately 30 feet to a point located on the Northeast side of the existing access road; thence, northwesterly approximately 62 feet, to the point of beginning, containing 0.04 acre, more or less.(d)Requirements(1)In generalThe Secretary, in consultation with the non-Federal entity and relevant stakeholders, shall make such improvements and alterations to the property described in subsection (c)(1)(A) as the Secretary, in consultation with the non-Federal entity, determines to be appropriate to facilitate conveyance of the property under this section, including carrying out subparagraphs (A) and (B) of paragraph (2), subject to the condition that the total cost of those improvements and alterations shall be not more than $90,000.(2)Surveys; study(A)SurveysThe exact acreage and legal descriptions of the property conveyed under this section shall be determined by 1 or more surveys that are satisfactory to the Secretary.(B)Study; reportBefore providing a conveyance or easement under this section, the Secretary shall—(i)conduct, with respect to the property conveyed under this section, an environmental condition of the property report, including an investigation of any potential hazardous, toxic, and radioactive waste; and (ii)submit to the non-Federal entity a report describing the results of the study under clause (i).(C)RemediationBefore transferring any property to the non-Federal entity under this section, the Secretary shall comply with the applicable requirements of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).(D)Refusal by non-Federal entity(i)In generalOn completion and review by the non-Federal entity of the study under subparagraph (B), the non-Federal entity may elect to refuse any conveyance or easement under paragraph (1) or (2) of subsection (b), respectively.(ii)TreatmentAn election under clause (i)—(I)shall be at the sole discretion of the non-Federal entity;(II)may be based on disapproval by the non-Federal entity of the environmental condition of a tract to be conveyed or subject to an easement; and(III)shall be made by the non-Federal entity by not later than the date that is 30 days after the date of submission of the report under subparagraph (B)(ii).(3)Reservation of rightsThe Secretary may reserve and retain from any conveyance under this section a right-of-way or any other right as the Secretary determines to be necessary for the operation and maintenance of the authorized Federal channel along the Ohio River.(4)Dredged material placement activitiesThe Secretary shall—(A)notify and coordinate with the non-Federal entity and relevant stakeholders before carrying out any dredged material placement activities after the date of the conveyances under this section; and(B)in carrying out a dredged material placement activity under subparagraph (A), act in accordance with Engineer Manual EM 1110–2–5025 (or a subsequent version of that manual).(e)TreatmentCompletion of the conveyances under this section shall satisfy all obligations of the Secretary with respect to the property described in subsection (c)(1)(A) under—(1)section 306101 of title 54, United States Code; and(2)section 306108 of title 54, United States Code, with respect to the effects on the property of dredged material placement activities carried out by the Secretary after the date of the conveyances.(f)ConsiderationAs consideration for the conveyance and easement provided by this section, the non-Federal entity shall hold the United States harmless from any liability with respect to any activity carried out by a Federal officer or employee within the scope of the duties of the officer or employee on the applicable property on or after the effective date of the conveyance or easement.(g)InapplicabilityThe following shall not apply to any conveyance or easement provided under this section:(1)Section 2696 of title 10, United States Code.(2)Subtitle I of title 40, and chapter 4 of title 41, United States Code (formerly known as the Federal Property and Administrative Services Act of 1949).(3)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(4)Division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act).